PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
                                                                                                                                                                                                                                                  United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/438,489
Filing Date: 12 Jun 2019
Appellant(s): Sun, Daan



__________________
Clifford Chi, Reg. No. 62,409
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues that the references do not teach the limitations of the independent claims.
Specifically, “Claim 1 recites: 
A memory management method for a memory, comprising: acquiring a currently required reserved memory value of a dedicated component/application, which is calculated by an Application Programming Interface function (API function) according to data types of the component/application, wherein the memory is a physical memory which is divided into a reserved memory and a running memory, the reserved memory is a part of the physical memory which is reserved by an operating system for the dedicated component/application, is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system, the reserved memory is space reserved by the operating system for the dedicated component/application to store data, the running memory as a memory total memory available when the operating system runs programs;
Similarly with the response to the non-final OA dated April 16, 2021, As shown in Main memory | encyclopedia article by TheFreeDictionary, it distinctly shows: 
The central processing unit (CPU) of a computer is what manipulates data by performing computations. In practice, almost all computers use a storage hierarchy, [1]:468—473 which puts fast but expensive and small storage options close to the CPU and slower but less expensive and larger options further away. Generally the fast volatile technologies (which lose data when off power) are referred to as "memory", while slower persistent technologies are referred to as "storage". 
In contemporary usage, "memory" is usually semiconductor storage read-write random-access memory, typically DRAM (dynamic RAM) or other forms of fast but temporary storage. "Storage" consists of storage devices and their media not directly accessible by the CPU (secondary or tertiary storage), typically hard disk drives, optical disc drives, and other devices slower than RAM but non-volatile (retaining contents when powered down). [2] 
Historically, memory has been called core memory, main memory, real storage or internal memory. Meanwhile, non-volatile storage 
Primary storage 
Main article: Computer memory Primary storage (also known as main memory, internal memory or prime memory), often referred to simply as memory, is the only one directly accessible to the CPU. The CPU continuously reads instructions stored there and executes them as required. Any data actively operated on is also stored there in uniform manner. 
Secondary storage 
Secondary storage (also known as external memory or auxiliary storage) differs from primary storage in that it is not directly accessible by the CPU. The computer usually uses its input/output channels to access secondary storage and transfer the desired data to primary storage. Secondary storage is non-volatile (retaining data when its power is shut off). Modern computer systems typically have two orders of magnitude more secondary storage than primary storage because secondary storage is less expensive. 
As shown in the above, the memory is completely different from the storage; the memory is a fast but expensive device with small storage capacity, which should be close to the CPU, such that it is the only one directly accessible by the CPU and loses data stored therein when powering off; on the contrary, the storage is a slower but less expensive device with larger storage capacity, which is further away from the CPU and is not directly accessible by the CPU and retains data stored therein when powering off (that is, the data stored in the storage cannot be read directly by the CPU, and it must be transferred into the memory firstly and then read by the CPU; similarly, the CPU uses the memory as an intermediate to write data into the storage).
 In claim 1, it is distinct that the management method is for a memory, instead of a storage. However, the memory has its own specific character, that is, losing data stored therein when powering off. Thus, when an electronic apparatus is powered on every time, the memory must re-load various programs, thereby the CPU may read the various programs re-loaded in the memory to perform various functions. 
In addition, it also should be noted that, an operating system is a core software of the electronic apparatus in various programs. Thus, when the electronic apparatus is powered on every time, the memory must re-load the operating system firstly, to utilize the operating system to manage the hardware and/or software resources of the apparatus. 
That is, after the operating system has been re-loaded by the memory, the memory may start to re-load other programs such that the CPU performs other functions corresponding to the other programs with using the operating system as a manager. In detail, the operating system may allocate a part space of the memory for one program which should be reloaded, thus the memory can reload the program into the allocated space therein, and then the CPU read the program reloaded in the memory to perform the function. For example, the electronic apparatus may be a computer, and the operating system may be the Windows OS.
 However, the above own specific character of the memory is disadvantaged for some electronic apparatuses, such as the in-vehicle electronic apparatus. For example, the in-vehicle electronic apparatus may need to display reversing video on a display device once the vehicle is powered on, that is, the in-vehicle electronic apparatus requires the display device to start working as soon as possible. However, the above own specific character of the memory limits: the memory must re-load the operating system firstly, and then reloads the other programs under the re-loaded operating system; thus, obviously, it will consume more time. 
Thus, for some electronic apparatuses, a specific design is developed around the above own specific character of the memory; that is, the memory (a physical memory) is divided into the running memory and the reserved memory, and the reserved memory is a part of the physical memory which is reserved for the dedicated component/application (such as, the display device, etc.). 
That is, the running memory still obeys the above own specific character of the memory, when the electronic apparatus is powered on every time, the running memory must re-load the operating system firstly, and then re-loads other programs of other hardware and/or software resources of the apparatus by utilizing the operating system as a manager, thus the operating system is a manager of the running memory, and the whole of the running memory is available for the operating system since the operating system is the manager thereof, and the other programs of the other hardware and/or software resources re-loaded in the running memory are all mapped into the running memory and the operating system. 
On the contrary, the reserved memory is the above specific design around the above own specific character of the memory, thus, the reserved memory (which is reserved for the dedicated component/application) is allocated in advance before the startup of the operating system, that is, the reserved memory may re-load the program for the dedicated component/application without waiting for the startup completion of the operating system, thereby reducing the consume time and starting the dedicated component/application as soon as possible. Since the reserved memory is allocated in advance before the startup of the operating system, the operating system is not the manager of the reserved memory, the reserved memory is not mapped into the running memory and the operating system, and the reserved memory is not available for the operating system. 
Obviously, in claim 1, the features “the memory is a physical memory which is divided into a reserved memory and a running memory, the reserved memory is a part of the physical memory which is reserved by an operating system for the dedicated component/application, is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system, the reserved memory is space reserved by the operating system for the dedicated component/application to store data, the running memory as a memory viewed in the operating system is total memory available when the operating system runs programs” are specific limitation for the memory, not for the storage.
The examiner respectfully disagrees. In response to A.I, the examiner submits that the references do teach the claim limitations because the term “memory” and “storage” are synonyms to each other. As stated in the Response to Arguments in the Final Rejection mailed 8/17/2021, both terms are synonyms for each other both in the art and in general. Storage, memory, and memory device can be used interchangeably. There is nothing in the claims that is used to distinguish the terms “memory” and “storage” from each other. The terms used to describe the structural hardware of the system (particularly in the system claim 9) are all generic terms that can refer to several different pieces of hardware that can be present within a computing system. Since there is a lack of specific terms used, the references do read on the claims.
This use of either term to refer to the same thing can be seen in the references applied in the rejections and the majority of patents in the memory technology space. Zhao uses storage to refer to the local memory (Paragraph [0029]) as well as the volatile memory (Paragraphs [0294]-
When dealing with hierarchical systems, it is true that “memory” can be used to refer to main memory or local memory while “storage” can be used to refer to external or remote/archival memory as shown in the appellant’s excerpt (Goldberg uses a cloud system which can have a similar hierarchical setup, but Goldberg uses the terms pretty interchangeably and with adjectives or other context clues so the reader knows what devices are being discussed). This is usually done as a shorthand for those specific situations dealing with hierarchical structures. However, in the claims and specification of the instant application there is no hierarchical system present or even briefly mentioned. There is just the one memory device and that is it so the particular characteristics being argued do not apply (as they are not present in the claims or specification). 
This also applies to the other characteristics and attributes that the appellant is claiming that “memory” has. The specific characteristics mentioned by the appellant are the characteristics of volatile memory, For example, a 1G memory bank (Random Access Memory, RAM) …, but “memory” is never given an explicit definition on what type of memory it is (or excludes). 
Specifically, “In the final OA dated August 17, 2021, the Examiner has acknowledged that Goldberg and Zhao failed to teach “the reserved memory......., is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system” defined in claim 1, but Freescale taught the above features of claim 1. 
The applicants disagree with the above points of the Examiner. Firstly, the applicants respectfully traverse that Goldberg still fail to teach “the running memory as a memory viewed in the operating system is total memory available when the operating system runs programs” defined in claim 1. 
As shown in the above, the operating system is the manager of the running memory, and the whole of the running memory is available for the operating system; on the contrary, the operating system is not the manager of the reversed memory, and the reserved memory is not available for the operating system. Thus, the total memory available for the operating system is only the running memory, not including the reserved memory. 
However, Goldberg never states the space allocated to the tenants (which is analogized as the reserved space by the Examiner) is not managed by the storage manager 408/508 (which may be analogized as the operating system). 
In fact, Goldberg, at paragraph [0056], distinctly states: 
“As storage for one or more tenants/domains 502a-502n is requested, storage manager 508 assigns one or more LUNs from global free storage pool 506 to an associated active storage pool 504a-504n within storage device 500. Further, when one or more of tenants/domains 502a502n require additional storage space, storage manager 508 assigns one or more additional LUNs from global free storage pool 506 to an associated active storage pool 504a-504n. However, when one or more of tenants/domains 502a-502n no longer require the additional storage space, the unused storage space, i.e. one or more LUNS, is no longer directly returned to global free storage pool 506. Instead, storage manager 508 reassigns the unused storage space/LUNs to an associated freed space 
Thus, obviously, in Goldberg, the storage manager 508 is not only the manager of the free storage pool 506 (which is analogized as the running memory by the Examiner), but also the manager of the active storage pools 504a~504n. Thereby, not only the free storage pool 506 is available for the storage manager 508, but also the active storage pools 504a~504n are also available for the storage manager 508. That is, the free storage pool 506 is not the total storage for the storage manager 508. 
Thereby, Goldberg also fails to teach or suggest “the running memory as a memory viewed in the operating system is total memory available when the operating system runs programs” defined in claim 1.
The examiner respectfully disagrees. In response to A.II, the examiner submits that Goldberg does teach the cited limitations. The characterization of the reserved memory not being managed by the operating system is incorrect based on how the claims are written as well as the specification of the instant application. In the claims it is stated that the reserved memory is “a part of the physical memory which is reserved by an operating system for the dedicated component/application”. This shows that the operating system does manage the reserved memory, or at 
Also as stated in the Response to Arguments in the Non-Final rejection mailed 4/16/2021, The memory allocated to tenants is reserved for the respective tenants. Memory that is not reserved for tenants is considered free memory and excludes the memory that is reserved. The applicant’s own invention will constantly allocate memory from running memory to be reserved memory and reclaim memory from the reserved 
It should also be noted that the definitions used in the application for reserved memory do not exclude the operating system from managing or controlling them, the reserved memory just cannot be used to run the programs of the operating system (as it has been allocated by the operating system for specific components/applications). The terms “application” and “program” are also synonyms and according to the specification “applications” is just referring to important software programs that need to be run (Paragraph [0017] of the specification of the instant application) which means that the running memory is for what can be considered non-essential applications/programs.
Specifically, “Secondly, the applicants respectfully traverse that Freescale fails to teach or suggest “the reserved memory......., is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system” defined in claim 1. 
In the Advisory Action (AA) dated October 25, 2021, the Examiner has pointed out Freescale demonstrates the use of a DTS file by a complier to allocate memory, the file used must be created in advance before the startup operation otherwise the complier will not be able to use it to set up the system. 
Yes, the present application, at paragraph [0003], [0017], [0027]-[0028], shows the DTS file. However, Freescale shows the DTS file, does it mean Freescale has taught the above features of claim 1? 
As shown in the above paragraphs of the present application, it distinctly shows the DTS file stores the size of the reserved memory (the allocated reserved memory value), thus the operating system may obtain the size of the reserved memory (the allocated reserved memory value) by reading the DTS file. 
Why? As shown in the above, in the present application, the operating system is not the manager of the reserved memory, and the reserved memory is not mapped into the operating system, so the operating system does not directly know how large of the reserved memory. But the pre-allocated size of the reserved memory is recorded in the DTS file, thus the operating system can obtain the pre-allocated size of the reserved memory by reading the DTS file. 
Freescale shows the DTS file, however, Freescale never states the memory should be divided into the running memory and the reserved memory, thus why and how can Freescale teach the above features of claim 1 regarding to the reserved memory? 
Obviously, Freescale fails to teach or suggest “the reserved memory......., is allocated in advance before startup of the operating system, and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system” of claim 1 (the detail may be seen in the argument of the pre-appeal).”
The examiner respectfully disagrees. In response to A.III, the examiner submits that Freescale is only relied upon to teach the concept of a reserved memory allocated in advance before startup of the operating system and is not to be mapped into the running memory and the operating system at the time of the startup of the operating system by using a DTS file do define beforehand memory allocated to specific components while the rest of the memory not reserved to these components is running memory as it is free to be used for other programs. All the device tree does is specify a portion of memory to be allocated to a specific component (Section 4). The various examples given on pg. 4-6 show that the size of the area can be included in several different ways. The DTS file can then be used by the compiler on startup of the operating system (in this case Linux) which will cause the system to reserve those memory portions for the specific component specified in the DTS (Section 
As stated in the Advisory Action mailed 10/25/2021, the limitations that Freescale are cited to teach are broader versions of the previous limitations (claim 1 submitted 2/22/2021) that Freescale was stated as teaching and explicitly stated that a DTS file was being used for the setup. It is also stated in the specification that the DTS file method is the method being used (Paragraph [0003], [0017], and [0027]-[0028]) which is why Freescale was used to teach the cited limitations as it uses this same method for allocating memory as the instant application. Since Freescale does show allocating memory before startup using a DTS file and the appellant changed the claims to use broader limitations (as it now includes any method for allocating memory before startup) the rejection still holds.
It should also be noted that it was never argued that Freescale does not teach the more specific limitations concerning the use of the DTS file when they were presented in the claims.
Specifically, “It must be noted that, since the above specific design for being around the own specific character of the memory causes the operating system not as the manager of the reserved memory, thus the operating system also cannot directly know the actual space of the reserved memory which is occupied by the dedicated component/application. 
Thus, claim 1 distinctly limits: “acquiring a currently required reserved memory value of a dedicated component/application, which is calculated by an Application Programming Interface function (API function) according to data types of the component/application”’. 
That is, in claim 1, the currently required reserved memory value (that is, the actual space of the reserved memory which may be occupied by the dedicated component/application) is calculated by the API function according to the data types of the dedicated component/application. In other words, the currently required reserved memory value (that is, the actual space of the reserved memory which may be occupied by the dedicated component/application) is estimated according to the data types of the dedicated component/application.
 In the final OA, the Examiner has pointed out Zhao taught the above features of claim 1. 
However, as recited by the Examiner, Zhao, at paragraph [0293], only states that the computer readable instructions can be realized as an application programming interface. However, Zhao fails to teach or suggest the API function can be used to calculate the actual space of the reserved memory which may be occupied by the dedicated component/application according to the data types of the dedicated component/application.
 Therefore, Zhao also fails to teach or suggest the above features of claim 1. Furthermore, the applicants further respectfully traverse that the above features of claim 1 are not obvious over the references. 
Goldberg never realizes or teaches the problem of how to calculate the actual occupied space of the reserved memory when the operating system is not the manager of the reserved memory. Zhao never realizes or teaches the API function may be used to calculate the actual occupied space of the reserved memory. Thus, even combing Goldberg with Zhao, the combination also fails to teach or suggest the above features of claim 1. 
In summary, the claim 1 is neither disclosed nor rendered to be obvious by cited references, and it should be patentable.”
The examiner respectfully disagrees. In response to A.III, the examiner submits that Zhao is only ever relied upon to teach performing system operations using an API and that is it. Goldberg is what is specifically relied upon to teach the specific operations that are being performed (Paragraph [0054] and [0041] as stated in the rejection to claim 1 in the Final rejection mailed 8/17/2021). As stated previously in the response to A.II, there is nothing that excludes the operating system from managing the reserved memory and Goldberg does realize and teach the limitations specified. It should also be noted again that the very definition of the reserved memory states that it is reserved by the operating system 
Zhao in Paragraph [0293] just shows that the system operations can be performed using an API function. Freescale is then used to teach the allocation of memory before startup and in combination the references do teach the limitations of the claims.
The Appellant argues for similar reason as claim 1 above, the claims 9 and 13 also should be patentable respectively. Other claims are dependent from claims 1, 9 and 13 respectively, and they should also be patentable.
The examiner respectfully disagrees. In response to B, the examiner submits that since the rejection to the independent claims hold so too do the rejections to the dependent claims.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                      
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.